09/28/2021



       IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0397




                    Supreme Court Cause No.DA 21-0397

Edward J. Guza
Lance F. Carl
Attorneys for Appellant
E.J. GUZA & ASSOCIATES
25 Apex Drive, Suite A
Bozeman, MT 59718
(406)586-2228
eguza@ejguzalaw.corn
lcarl@ejguzalaw.corn



 TAMARA A. DOWNING,
                                              GRANT OF EXTENSION
                 Appellant,
        and

 JOHN H. DOWNING,
                 Appellee.




      Having considered the Appellant's Motion for Extension of Time to File

Appellant's Opening Brief and any Response and Reply filed, and good cause being

found, the Court HEREBY ORDERS: that the deadline for Appellant to file his

opening brief be extended 30 days from Thursday, September 30, 2021.

      ORDERED this         day of                  2021.


cc:   Katharine Donnelly

                                                                  Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                     September 28 2021